Citation Nr: 1502075	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  14-24 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition secondary to service-connected pes planus.

2.  Entitlement to service connection for a bilateral ankle tendonitis secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  With resolution of all reasonable doubt in his favor, the Veteran's back disorder is secondarily related to his service-connected pes planus.

2.  With resolution of all reasonable doubt in his favor, the Veteran's bilateral ankle disorder is related to his service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria to establish service connection for a bilateral ankle condition are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a back disorder and a bilateral ankle disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the instant case, the Veteran contends that his current back condition and bilateral ankle condition were caused by his service-connected pes planus.  

Initially, the Board notes that the Veteran is currently diagnosed with chronic bilateral ankle tendonitis and degenerative joint disease lumbar spine with radiculopathy, as noted in the February 2010 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2014). 

The Veteran was afforded a May 2009 VA examination in relation to his service-connected pes planus.  The May 2009 VA examiner diagnosed the Veteran with bilateral pes planus, bilateral osteoarthritis of the feet, capsulitis of the left foot first  metacarpal phalangeal joint, mild bursitis of the third interspace of the right foot.  An MRI associated with the examination revealed chronic partial tear of the Achilles tendon on the right foot and Achilles tendonitis and split of the posterior tibial tendon on the left foot.  The examiner then noted that the Veteran's diagnoses were associated with the Veteran's bilateral pes planus.  

The Veteran was afforded another VA examination in February 2010.  The VA examiner diagnosed the Veteran with chronic bilateral ankle tendonitis and determined that the bilateral tendonitis was less likely as not caused by or a result of the Veteran's service-connected pes planus.  The examiner stated that a review of the medical literature revealed that Achilles tendonitis was not a complication of pes planus.  The examiner further stated that the Veteran's first complained of acute Achilles tendonitis after biking.  Athletes or runners with pes planus can develop Achilles tendonitis because of micro trauma, according to the examiner.  The examiner, however, then stated that the Veteran's Achilles tendonitis was most likely the result of the Veteran's occupation as a bus driver, or the result of the natural progression of age.  In addition to age he noted that male gender, and obesity were risk factors of Achilles tendonitis.

The February 2010 VA examiner also diagnosed the Veteran with degenerative joint disease lumbar spine with radiculopathy.  The examiner opined that the Veteran's lumbar spine disability was not caused by or the result of his service-connected pes planus because a review of the medical literature did not show that lumbar disc disease is a complication of pes planus.  The examiner noted that the Veteran's first back pains were precipitated by lifting weights.  Finally he noted that the Veteran's radiculopathy was not caused by or the result of service-connected pes planus because pes planus could not cause lumbar disc disease and therefore it could also not cause sciatica.

The Veteran provided information for various private doctors from whom he was receiving treatment.  Dr. P.F.A., his primary treating physician, provided a letter in July 2009 in which he stated that he was treating the Veteran for a back condition that he believed was exacerbated by walking.  Dr. P.F.A. again provided a letter in August 2011 in which he stated that he had treated the Veteran for various ailments including pes planus, back problems, and problems walking.  He further stated that he believed that the Veteran's condition of pes planus resulted in various ailments including his ankle tendonitis as well as his back problems.  The private physician further explained that the Veteran's altered gait and altered stance were the result of the pes planus and his altered gait and stance were contributing factors to the Veteran's back problems.  Finally he noted that the Veteran's pes planus was chronic and would continue to be an inciting cause of the Veteran's bilateral Achilles tendonitis and back problems.  

The Veteran also provided another letter, dated July 2009, from Dr. A.L., another private treating physician.  The letter described the results of an MRI of the Veteran's ankles and then stated that as the Veteran's problems were chronic in nature without any apparent bilateral ankle trauma, it was his opinion that the problems started years ago due to his pes planus and had progressively worsened.  

The Board notes that the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report pain and when the pain started.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  His assertions in this case are credible and supported by the post-service private treatment records.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the May 2009 VA examination which noted that the Veteran's bilateral Achilles tendonitis was associated with his diagnosis of pes planus, (2) the July 2009 and August 2011 letters from Dr. P.F.A. which stated that his bilateral Achilles tendonitis and back problems were caused by his pes planus, and (3) the July 2009 letter from Dr. A.L., which again stated that the Veteran's Achilles tendonitis was the result of the Veteran's bilateral pes planus as there was no other ankle trauma which could explain the Veteran's bilateral ankle tendonitis.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to or caused by the Veteran's service-connected pes planus.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a bilateral ankle disorder and degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is granted.

Service connection for a bilateral ankle disorder is granted.  



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


